Note: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit


                                       2008-1315


                            KNAUF FIBER GLASS, GMBH,

                                                       Plaintiff-Appellee,

                                           v.

                           CERTAINTEED CORPORATION,

                                                       Defendant-Appellant.



        Paul B. Hunt, Barnes & Thornburg LLP, of Indianapolis, Indiana, argued for
plaintiff-appellee. With him on the brief was Deborah Pollack-Milgate.

      Edward M. Reisner, of Brooklyn, New York, argued for defendant-appellant.

Appealed from: United States District Court for the Southern District of Indiana

Chief Judge David F. Hamilton
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2008-1315


                          KNAUF FIBER GLASS, GMBH,

                                                     Plaintiff-Appellee,

                                         v.

                         CERTAINTEED CORPORATION,

                                                     Defendant-Appellant.


                                  Judgment


ON APPEAL from the       United States District Court for the Southern District of
                         Indiana

in CASE NO(S).           1:02-CV-1215

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, PLAGER, and DYK, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED    December 15, 2008                      / s / Jan Horbaly
                                         Jan Horbaly, Clerk